Citation Nr: 0914365	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  04-37 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection a heart disorder 
secondary to PTSD.

3.  Entitlement to service connection for high blood pressure 
secondary to PTSD.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

5.  Entitlement to service connection for a skin disorder 
claimed as a rash or as cancer.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for arthritis of the 
back and hips.

8.  Entitlement to service connection for peripheral vascular 
disease.

9.  Entitlement to service connection for emphysema.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and J.R.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to 
September 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied the benefits sought on appeal.  The Veteran 
presented testimony at a personal hearing in August 2008 
before the undersigned.  

The issues of entitlement to service connection for PTSD, a 
skin disorder, hearing loss, arthritis of the back and hips, 
and peripheral vascular disease are REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.

At his August 2008 hearing, the Veteran seemed to raise an 
informal claim for service connection for residuals of a left 
leg injury due to being hit by a truck in service.  The 
Veteran also raised an informal claim for service connection 
for arthritis of the right thumb.  Those issues are referred 
to the RO for appropriate development.


FINDINGS OF FACT

1.  At a Board hearing in August 2008, prior to a 
promulgation of a decision in the appeal, the Veteran 
withdrew his appeal on the issues of entitlement to service 
connection for a heart disorder to include as secondary to 
PTSD and for high blood pressure to include as secondary to 
PTSD.  

2.  The Veteran's pulmonary disorders, emphysema, and COPD, 
first manifested many years after his separation from service 
and are not related to his service or to any incident 
therein.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the Veteran on the issue of entitlement to service connection 
for a heart disorder to include secondary to PTSD have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

2.  The criteria for withdrawal of a substantive appeal by 
the Veteran on the issue of entitlement to service connection 
for high blood pressure to include secondary to PTSD have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).

3.  Emphysema was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

4.  COPD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of appeal

The Board finds that the criteria for withdrawal of a 
substantive appeal by the Veteran on the issues of 
entitlement to service connection for a heart disorder 
secondary to PTSD and for high blood pressure secondary to 
PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 
(2008).  Appeal withdrawals must be in writing, except for 
appeals withdrawn on the record at a hearing, at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2008).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204 (2008).

At an August 2008 personal hearing before the undersigned, 
the Veteran withdrew his appeal as to the issues of 
entitlement to service connection for a heart disorder to 
include secondary to PTSD and for high blood pressure to 
include secondary to PTSD.  There remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to the issues of entitlement to service 
connection for a heart disorder to include secondary to PTSD 
and for high blood pressure to include secondary to PTSD and 
it is hereby dismissed.



Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in November 2003 and March 
2006; a rating decision in May 2004; a statement of the case 
in October 2004; and a supplemental statement of the case in 
February 2005, April 2006, and October 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in January 2007. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  While there is evidence of a current pulmonary 
disability, there is no evidence that indicates that there 
may be a nexus between the current disability or symptoms and 
the appellant's service.  The Veteran testified that his 
doctors, who were aware of his claimed exposure to diesel 
fumes in service, related his pulmonary disability to 
smoking.  There is no probative medical evidence indicating 
that the appellant's current COPD or emphysema is associated 
with service.  Accordingly, an examination is not necessary 
to decide the claim.  See 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

Legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, such as bronchiectasis, become manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 
C.F.R. § 3.307, 3.309 (2008).  

To prevail on the issue of service connection on the merits, 
there must be medical evidence of (1) a current disability; 
(2) medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

COPD and emphysema 

The Veteran seeks service connection for COPD and emphysema.  
He contends that his pulmonary disorders developed as a 
result of exposure to diesel fumes in a transportation unit.  
He reports that the last year he smoked was 2003.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a pulmonary 
disability claimed as emphysema and COPD.

Service medical records are negative for complaints, 
findings, or diagnosis of COPD or emphysema.  In a medical 
history accompanying an enlistment examination in September 
1962 and a release from active duty examination in June 1965, 
the Veteran denied having or having had asthma, shortness of 
breath, or a chronic cough.  On examination in September 1962 
and in June 1965, the clinical evaluation was normal for 
lungs and chest.  In September 1965, the Veteran stated there 
had been no change in his medical condition since July 1965.  
Thus, a chronic acquired pulmonary disability, claimed as 
COPD and emphysema, was not shown in service.  

The Veteran's COPD and emphysema are not conditions for which 
service connection may be granted on a presumptive basis.

Post service, several years later, the Veteran was 
hospitalized in December 1971 at a VA hospital for 
approximately three weeks.  His complaints included some 
chest pain for the past two years.  During hospitalization, 
he occasionally complained of chest pain.  On examination in 
January 1972, the Veteran's lungs had a normal resonance 
bilaterally to percussion.  There was normal vesicular murmur 
at auscultation with no rales of any kind.  His physical 
examination was within normal limits.  An internal medicine 
specialist reported that the chest pain was all connected 
probably with smoking.  

VA outpatient treatment records show a March 1994 x-ray 
revealed that the lung fields were clear.  The Veteran was 
seen in January 1995 and October 1995 with complaints of 
shortness of breath.  A VA chest x-ray in October 1995 was 
negative and revealed the pulmonary fields were clear.     

At a disability evaluation in January 1996 for the Social 
Security Administration (SSA) the Veteran reported a six to 
seven month history of shortness of breath.  He had a long 
history of a chronic cough productive of phlegm at times.  He 
had smoked one package of cigarettes daily until 1984.  At 
the time of the examination he smoked 5 cigarettes daily.  
The impression included COPD.  The interpretation of a 
pulmonary function test in January 1996 for a Social Security 
claim revealed minimal combined obstructive and restrictive 
pulmonary disease.  A private chest x-ray in January 1996 
noted the lungs were clear but emphysematous.  The impression 
was slight COPD.  

At a VA fee basis general medical examination in April 1996 
the Veteran was short of breath and had a productive cough.  
He related a history of smoking two packs a day up to two 
years earlier and from that time he smoked one pack per day.  
He had quit smoking two months earlier.  A pulmonary function 
test in March 1996 showed moderate obstructive lung disease.  
A chest x-ray in March 1996 revealed the lungs were fully 
inflated and clear.  The diagnoses included moderate 
obstructive lung disease and history of heavy smoking.  

A private evaluation in June 2003 noted the Veteran had a 90 
pack year history of smoking.  He reported smoking two packs 
per day for 45 years and he continued to smoke.  He 
complained of a persistent cough, wheezing, shortness of 
breath, and difficulty breathing while lying down.  The 
impression included chronic tobacco abuse. 

The Veteran sought to establish private medical care in 
August 2003.  He reported having chronic shortness of breath 
with exertion and worsened cough and shortness of breath in 
the morning.  He smoked two to two and a half packs of 
cigarettes a day.  The impression was that the Veteran 
obviously had COPD.  The Veteran stated that he stopped 
smoking the previous day.  He was seen on several occasions.  
His lungs had decreased breath sounds but otherwise were 
clear.  A private chest x-ray in September 2003 revealed no 
active disease.  

At a private pulmonary function test in October 2003 the 
Veteran reported that he quit smoking in August 2003.  The 
diagnosis was COPD.  A private chest x-ray in October 2003 
showed mild pulmonary hyperinflation, possibly due to some 
acute air trapping.  The lungs were clear.   

The Veteran testified in August 2004 at the RO that he was 
told his COPD breathing problem was due to smoking and he 
started smoking in the service.  He quit smoking 
approximately a year earlier.  He had smoked for many years 
and at the end smoked two to three packs a day.  He felt that 
it was related to service because that was when he started 
smoking.  The Veteran also testified that he did not remember 
when he was first diagnosed with emphysema.  He believed that 
emphysema was caused by his exposure to diesel fumes in 
service.  He had not received any treatment for emphysema 
from the time he separated from service until he first filed 
a claim for it.  

The Veteran testified in August 2008 that in service he 
worked in the motor pool transportation.  He had to start his 
own truck and there were approximately 200 diesel trucks that 
had to be started.  He believed that inhaling that diesel 
smoke contributed to his emphysema and COPD.  He was in that 
environment, on average, at least half an hour every day and 
at times could be there longer.  Prior to the diagnosis, the 
Veteran noticed breathing problems throughout the years which 
got worse.  The Veteran was treated by VA and a private 
doctor.  His treating physicians, who knew about the diesel 
fumes, had told him they thought his lung problems were due 
to smoking.  

Private treatment records from January 2005 to August 2008 
show the Veteran was seen for multiple conditions to include 
COPD and emphysema.  

Although VA and private clinical records show COPD and 
emphysema, at no time did any treating provider relate the 
Veteran's pulmonary disorders to his period of active 
service.  Those records reflect a history of cigarette 
smoking and also show that the Veteran was counseled on the 
benefits of smoking cessation.  

The Veteran has provided a history of smoking tobacco that 
included a period during service.  The evidence suggests that 
his pulmonary disability is related to smoking tobacco.  
However, to whatever extent the Veteran's lung disability may 
be the result of his use of tobacco products, for claims 
filed after June 9, 1998, like this one, service connection 
may not be granted for disability or death on the basis that 
it resulted from disease or injury attributable to the use of 
tobacco products.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300.

The evidence reflects that the Veteran was first seen with 
complaints of shortness of breath in January 1995, 
approximately 29 and a half years after his separation from 
service.  In view of the lengthy period after separation from 
service without evidence of findings or diagnosis, there is 
no evidence of a continuity of symptomatology, and this 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).

The Board has considered the Veteran's assertions that his 
COPD and emphysema are related to diesel fume exposure in 
service.  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, as a layperson, 
the Veteran is not competent to offer a medical opinion as to 
cause or etiology of the claimed disability, as there is no 
evidence of record that he has specialized medical knowledge.  
Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is 
generally not capable of opinion on matter requiring medical 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Veteran does not have the medical expertise to discern 
the nature of any current respiratory diagnosis nor does he 
have the medical expertise to provide an opinion regarding 
the etiology.  The Veteran is competent to report that he has 
been told of a diagnosis of a pulmonary disorder, but, as 
noted, he is not competent to provide a medical opinion 
regarding the etiology.  The Veteran's statements alone are 
not competent to provide the medical nexus and a medical 
professional has not made this connection.  Thus, the 
statements of the Veteran are not competent medical evidence 
as to a nexus between the pulmonary disabilities and his 
service.

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the Veteran's claim of entitlement to 
service connection for COPD and emphysema.  There is no 
evidence of a chronic pulmonary disability during service.  
Although COPD and emphysema have been diagnosed, there is no 
probative, competent medical evidence of record linking 
either disability to service.  The evidence of record links 
those disabilities to the Veteran's smoking.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that COPD 
or emphysema is a result of service or an incident in 
service.  The Board concludes that COPD or emphysema was not 
incurred in or aggravated by service.  Therefore, the claim 
for service connection must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The appeal on the issue of entitlement to service connection 
for a heart disorder to include secondary to PTSD is 
dismissed.

The appeal on the issue of entitlement to service connection 
for high blood pressure to include secondary to PTSD is 
dismissed.

Entitlement to service connection for COPD is denied.

Entitlement to service connection for emphysema is denied.


REMAND

Additional development is needed prior to rendering a 
decision on the issues on appeal discussed below.

The Veteran seeks service connection for hearing loss.  The 
Veteran testified in August 2008 that in service he was 
attached to a motor pool in a transportation unit.  Everyday 
he had to start 200 trucks.  The trucks were diesel and he 
was not issued hearing protection.  He also had to enter a 
repair shop several times a week to get whatever was needed 
for his truck.  According to his DD Form 214, his military 
occupation specialty was light truck driver.  He began to 
notice hearing loss after he got out of service which over 
time had gotten worse.  The Board finds that the Veteran has 
not been afforded an audiological evaluation with hearing 
thresholds and speech recognition scores reported in order to 
determine if the Veteran has a hearing loss as defined for VA 
purposes and whether it might be related to his service.  
38 C.F.R. § 3.385.  Thus, further development is needed.  A 
VA audiology examination should be provided and medical 
opinion obtained.  38 C.F.R. § 3.159(c)(4).

The Veteran testified that was been diagnosed with PTSD at a 
VA Medical Center.  He contends that he has PTSD due to two 
incidents that occurred in service.  The first was when he 
saw a truck run over a fellow serviceman.  The Veteran and 
others were in the motor pool one evening to move the trucks 
because a big storm was coming.  While a serviceman was under 
one of the trucks making an adjustment, the Veteran saw a 
driver start the truck and the wheels crossed the body of the 
man under the truck.  The Veteran helped to remove the 
injured man from under the truck and later learned that he 
survived.  He was not certain as to the name of the injured 
man but thought that it started with the letter B.  He 
provided a possible name.  He thought that the date of the 
incident was sometime between February 15, 1963, and April 
15, 1963.  

The second incident occurred when the 163rd Transportation 
Unit was on maneuvers in the Arizona desert.  They were to 
perform guard duty and foxholes had been dug.  When one 
soldier got in a foxhole, he started to holler as it was 
filled with rattlesnakes.  He was unconscious when they got 
him out of the foxhole and was taken to a hospital.  The 
Veteran later learned that the man had died.  He felt that 
the incident had occurred between September 30, 1964, and 
November 30, 1964.  

A request was made to United States Army and Joint Services 
Records Research Center (JSRRC) for verification of the 
Veteran's claimed stressors.  The reply indicated that a 
review of the unit history submitted by the 163rd 
Transportation Company for the period from January 1 to 
December 31, 1963 verified it was located at Fort Sill, 
Oklahoma, and that it participated in several stateside 
operations.  The casualty reports did not provide available 
casualty reports during the 1962-1963 time frame at Fort 
Sill, Oklahoma.  

The Veteran has provided more additional information 
regarding the time frame and location for the occurrence of 
the incidents than previously submitted for verification.  In 
addition, the Board notes that the Veteran's personnel record 
indicates that in December 1964 he was assigned to a Joint 
Training Exercise-STRIKEX.  Thus, another request should be 
made for verification of the stressors.  The duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  Therefore, if any additional service records, 
including unit histories, are developed showing exposure to 
stressful events in service, the Veteran should be afforded a 
VA PTSD examination and medical opinion as to whether any 
currently diagnosed PTSD is related in-service stressful 
events.

The Veteran testified in August 2008 that he first noticed a 
skin condition in service but he did not seek treatment for 
it because he felt it was not the thing to do for what 
appeared to be a skin rash.  Post service, he sought 
treatment for a skin condition at a VA Medical Center in 
Chillicothe, Ohio in the 1970's.  VA and private treatment 
records show various diagnoses of a skin disorder and a 
diagnosis of a skin cancer that was surgically removed.  VA 
outpatient treatment records from the Chillicothe VA Medical 
Center in the 1970's do not appear in the claims file.  Thus, 
a request for the VA records identified by the Veteran should 
be made.  38 C.F.R. § 3.159(c).   

The Veteran also testified that he was hit by a truck in 
service at the top of his left leg approximately in the bend 
of the leg and the thigh.  During a hospitalization at 
Chillicothe VA Hospital in 1971, the Veteran complained of 
his leg hurting.  He testified that post service, he sought 
treatment at the Chillicothe VA Medical Center in the 1970's, 
1980's, and 1990's for a leg condition subsequently diagnosed 
as peripheral vascular disease.  As records from the 1970's 
and 1980's from the Chillicothe VA Medical Center do not 
appear in the claims file, a request to secure the identified 
records should be made.  38 C.F.R. § 3.159(c).

The Veteran seeks service connection for arthritis of his 
hips and entire back.  The Veteran's military occupational 
specialty was light truck driver.  He contends that his 
arthritis is due to getting in and out of trucks in service.  
The evidence shows a diagnosis of arthritis of the back and 
hips.  The Board finds a VA examination necessary to 
determine if the Veteran's arthritis is related to or had its 
onset during service.  In this regard, of 38 C.F.R. § 
3.159(c)(4) requires a VA examination to address the etiology 
of a disability when the Veteran seeking service connection 
meets the low threshold requirement that "indicates" that the 
claimed disability or symptoms may be associated with 
service.  Locklear v. Nicholson, 20 Vet. App. 410 (2006) 
(citing McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, 
the Veteran's statements and testimony indicate that his 
arthritis may be related to service.  The absence of a 
medical opinion addressing this issue requires an 
examination.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's treatment 
records from the VA Medical Center in 
Chillicothe, Ohio for a skin condition, a 
left leg disorder, and peripheral vascular 
disease from the 1970's to the present.  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of the claimed skin disability.  
The claims folder must be reviewed by the 
examiner and the review should be noted in 
the examination report.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that any current 
skin disability originated during service, 
is otherwise related to service, or, if 
present prior to service, was aggravated 
in service beyond the natural progression 
of the disorder.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of the claimed peripheral 
vascular disease.  The claims folder must 
be reviewed by the examiner and the review 
should be noted in the examination report.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any current peripheral vascular disease 
originated during service to include the 
claimed left leg injury due to being hit 
by a truck, is otherwise related to 
service, or, if present prior to service, 
was aggravated in service beyond the 
natural progression of the disorder.

4.  Schedule the Veteran for a VA 
audiology examination to determine the 
nature and etiology of the  claimed 
bilateral hearing loss.  The claims folder 
must be reviewed by the examiner and the 
review should be noted in the examination 
report.  The examiner should provide 
auditory thresholds and speech recognition 
scores.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current hearing 
impairment originated during service, is 
otherwise related to service, or, if 
present prior to service, was aggravated 
in service beyond the natural progression 
of the disorder.

5.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and etiology of the claimed 
arthritis of the hips and back.  The 
claims folder must be reviewed by the 
examiner and the review should be noted in 
the examination report.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that any current 
diagnosed arthritis of the hips or back 
originated during service, is otherwise 
related to service, or, if present prior 
to service, was aggravated in service 
beyond the natural progression of the 
disorder.

6.  Provide the Veteran the opportunity to 
furnish any additional specific 
information regarding the claimed 
incidents in service of witnessing a 
fellow soldier being run over by a truck 
at Fort Sill, Oklahoma, and the death of a 
fellow soldier due to rattlesnake bites 
while on maneuvers in Arizona.  Based on 
the information the Veteran provided at 
the August 2008 hearing regarding the 
dates and location of the incidents, and 
any additional information furnished by 
the Veteran, and the information in the 
Veteran's personnel file regarding 
participation in a December 1964 Joint 
Training Exercise-STRIKEX, request unit 
records from the United States Army and 
Joint Services Records Research Center 
(JSRRC) for verification of the claimed 
stressors.  If suggested by the JSRRC, 
request any available pertinent records 
from other organizations. 

7.  If there is at least one objectively 
confirmed stressor, schedule the Veteran 
for a VA PTSD examination to determine 
whether he meets the criteria for a 
diagnosis of PTSD as set forth in the 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994) (DSM-IV).  
The claims folder must be reviewed by the 
examiner in conjunction with the 
examination and that review should be 
noted in the examination report.  A 
rationale should be provided for all 
opinions expressed.  Specify any stressors 
that are determined to be established by 
the record.  Instruct the examiner that 
only those verified events may be 
considered for the purpose of determining 
whether the appellant was exposed to one 
or more stressors in service.  The 
examiner should provide the following 
opinions:

a.  Is a diagnosis of PTSD warranted in 
accordance with the criteria found in 
DSM-IV?  Please state whether or not 
each criterion for a diagnosis of PTSD 
is met.

b.  If a diagnosis of PTSD is 
warranted, please specify whether any 
stressor verified by the RO to be 
corroborated by the record was 
sufficient to produce PTSD, and whether 
there is a link between the current 
PTSD and any verified inservice 
stressors.

8.  Then, readjudicate the claims.  If 
action remains adverse to the appellant, 
issue a supplemental statement of the 
case, and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


